[Cite as State v. Kane, 2020-Ohio-5152.]


                                        COURT OF APPEALS
                                     ASHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                :       JUDGES:
                                             :       Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellee                   :       Hon. John W. Wise, J.
                                             :       Hon. Earle E. Wise, Jr., J.
-vs-                                         :
                                             :
CRYSTINA KANE                                :       Case No. 20-COA-012
                                             :
        Defendant-Appellant                  :       OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Case No. 18-CRI-070




JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    November 2, 2020




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

CRISTOPHER R. TUNNELL                                BRIAN A. SMITH
110 Cottage Street                                   755 White Pond Drive
Ashland, OH 44805                                    Suite 403
                                                     Akron, OH 44320
Ashland County, Case No. 20-COA-012                                                      2



Wise, Earle, J.

      {¶ 1} Defendant-Appellant Crystina Kane appeals the March 18, 2020 judgment

of the Ashland County Court of Common Pleas which revoked her community control and

imposed a previously suspended prison sentence. Plaintiff-Appellee is the state of Ohio.

                              Facts and Procedural History

      {¶ 2} A recitation of the underlying facts are unnecessary to our resolution of this

appeal. In August of 2018, Kane was placed on community control for a period of three

years following pleas of guilty to endangering children, a misdemeanor of the first degree,

and aggravated trafficking in drugs, a felony of the third degree, and suspended a 36-

month prison sentence. The trial court imposed various residential and non-residential

conditions upon Kane's community control.

      {¶ 3} Kane violated the conditions of her community control on two occasions.

The first time, Kane entered admissions to her violations on June 18, 2019 and the trial

court continued Kane on community control with additional requirements.

      {¶ 4} The second time Kane violated the terms and conditions of her community

control, during a hearing held on February 14, 2020, she entered admissions to three of

her violations. On this occasion, the trial court revoked Kane's community control and

sentenced her to 30 months incarceration with credit for 390 days served.

      {¶ 5} Kane timely appeals the revocation of her community control advancing one

assignment of error for our review:

                                             I

      {¶ 6} "THE TRIAL COURT'S SENTENCE OF APPELLANT WAS NOT

SUPPORTED BY THE RECORD."
Ashland County, Case No. 20-COA-012                                                            3


       {¶ 7} In her sole assignment of error, Kane argues her sentence is not supported

by the record because the trial court failed to properly consider the purposes and

principals of felony sentencing per R.C. 2929.11, and further failed to consider the

seriousness and recidivism factors of R.C. 2929.12 during the sentencing hearing

following the revocation of her community control or in its subsequent judgment entry. We

disagree.

       {¶ 8} We review felony sentences using the standard of review set forth in R.C.

2953.08. State v. Marcum, 146 Ohio St. 3d 516, 2016-Ohio-1002, 59 N.E.3d 1231, ¶ 22.

R.C. 2953.08(G)(2) provides we may either increase, reduce, modify, or vacate a

sentence and remand for resentencing where we clearly and convincingly find that either

the record does not support the sentencing court's findings under R.C. 2929.13(B) or (D),

2929.14(B)(2)(e) or (C)(4), or 2929.20(I), or the sentence is otherwise contrary to law.

       {¶ 9} Clear and convincing evidence is that evidence “which will provide in the

mind of the trier of facts a firm belief or conviction as to the facts sought to be established.”

Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954), paragraph three of the

syllabus. “Where the degree of proof required to sustain an issue must be clear and

convincing, a reviewing court will examine the record to determine whether the trier of

facts had sufficient evidence before it to satisfy the requisite degree of proof.” Cross, 161
Ohio St. at 477, 120 N.E.2d 118.

       {¶ 10} A sentence is not contrary to law when it is within the authorized statutory

range and the trial court states that it has considered the principles and purposes of

sentencing and the seriousness and recidivism factors. State v. Smith, 2nd Dist.

Montgomery No. 26307, 2016-Ohio-1269, ¶ 25.
Ashland County, Case No. 20-COA-012                                                       4


       {¶ 11} There is no language contained in R.C. 2929.11 which require the trial court

to make any specific findings as to the purposes and principles of sentencing. State v.

Wilson, 129 Ohio St. 3d 214, 2011-Ohio-2669, 951 N.E.2d 381, ¶ 31. Likewise, R.C.

2929.12 does not require the trial court to “use specific language or make specific findings

on the record in order to evince the requisite consideration of the applicable seriousness

and recidivism factors.” State v. Arnett, 88 Ohio St. 3d 208, 215, 724 N.E.2d 793 (2000).

Therefore, although there is a mandatory duty to “consider” the relevant statutory factors

under R.C. 2929.11 and 2929.12, the sentencing court is not required to engage in any

factual findings under R.C. 2929.11 or 2929.12. State v. Bement, 8th Dist. Cuyahoga No.

99914, 2013-Ohio-5437, ¶ 17; State v. Combs, 8th Dist. Cuyahoga No. 99852, 2014-

Ohio-497, ¶ 52.

       {¶ 12} Against that background, we turn to Kane's sentencing. Kane has not

provided this court with a transcript of her initial August 1, 2018 sentencing hearing. We

therefore presume the regularity of the sentencing hearing and begin with Kane's August

1, 2018 sentencing judgment entry. Knapp v. Edwards Laboratories, 61 Ohio St. 2d 197,

400 N.E.2d 384 (1980); State v. Batstra, 5th Dist. Muskingum No. CT2016-0052, 2017-

Ohio-2665.

       {¶ 13} We find the August 1, 2018 entry specifically indicates the trial court

considered the "* * * purposes of felony sentencing as set forth in Section 2929.11. * * *

In fashioning a sentence in this case, the Court has fully considered the provisions of

O.R.C. Chapter 2929 * * *." Judgment Entry – Sentencing, August 1, 2018, page 2. At

page 3 of the same judgment entry, the trial court went on to find:
Ashland County, Case No. 20-COA-012                                                     5


              Upon a consideration of the purposes and principals of the felony

              sentencing law and the statutory sentencing factors, * * *, the Court

              finds that the Defendant is amenable to community control sanctions

              and that a community control sanction is consistent with the

              purposes and principals of the felony sentencing law of Ohio.



       {¶ 14} We find this language adequate to reflect the trial court's consideration of

R.C. 2929.11 and R.C. 2929.12.

       {¶ 15} Next, on June 18, 2019, after Kane admitted to violating the terms and

conditions of her community control, the trial court in its August 1, 2019 Judgment Entry

found "[based] on the purposes and principals of the felony sentencing law of Ohio," Kane

remained amenable to the continuance of community control sanctions, and continued

Kane on community control. Judgment Entry, August 1, 2019, page 1. A transcript of this

hearing is also not included in the record.

       {¶ 16} Kane then violated the terms and conditions of her community control a

second time, and again admitted to her violations. On the record, the trial court noted

Kane had demonstrated she does well with required programming while incarcerated, but

fails to comply when left to her own devices. Transcript of Sanctioning Hearing, March

16, 2020 at 5. The trial court went on to find Kane was no longer amenable to community

control and revoked the same. Id. On March 18, 2019, the trial court issued its sentencing

judgment entry which revoked Kane's community control and sentenced her to a 30-

month term of incarceration. The judgment entry includes the fact that the trial court
Ashland County, Case No. 20-COA-012                                                           6


considered "the purposes and principals of Ohio felony sentencing law and the statutory

sentencing factors * * *. "

       {¶ 17} While Kane specifically faults the trial court for failing to engage in a

discussion of the appropriate factors, as discussed above, no discussion is required. We

find the forgoing language, at each relevant juncture of the proceedings, adequate to

reflect the trial court's consideration of the appropriate factors.

       {¶ 18} Kane further appears to argue that because she had complied with some

terms of her community control, the trial court erred by revoking her community control.

We review the trial court's decision to revoke community control under an abuse-of-

discretion standard. State v. Smith, Richland App. Nos. 94-CA-62, 94-CA-64,

1995WL557408 at 4. (Aug. 28, 1995). A trial court will not be deemed to have abused its

discretion unless its decision was unreasonable, arbitrary, or unconscionable. Blakemore

v. Blakemore, 5 Ohio St. 3d 217, 219, 450 N.E.2d 1140 (1983).

       {¶ 19} We have previously stated the privilege of community control rests upon the

defendant's compliance with the terms and conditions of community control and any

violation of those conditions may properly be used to revoke the privilege. (Emphasis

added.) State v. Bell, 66 Ohio App. 3d 52, 57, 583 N.E.2d 414 (5th Dist.1990). Here,

Kane's community control was revoked after her second violation of the same. Upon full

review of the record, we find no abuse of discretion.

       {¶ 20} Finally, while Kane concedes the trial court was not required to consider the

technical nature of her violations, she nonetheless faults the trial court for failing to do so.

Because Kane was sentenced for a felony of the third degree, the sentencing limitations

of R.C. 2929.15(B)(1)(c)(i)-(ii) have no applicability here.
Ashland County, Case No. 20-COA-012                                                  7


      {¶ 21} The sole assignment of error is overruled.

      {¶ 22} The judgment of the Ashland County Court of Common Pleas is affirmed.



By Wise, Earle, J.

Gwin, P.J. and

Wise, John, J. concur.




EEW/rw